Citation Nr: 0206932
Decision Date: 06/27/02	Archive Date: 08/16/02

DOCKET NO. 96-11 375               DATE JUN 27, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUE

Entitlement to VA dependency and indemnity compensation benefits
under the provisions of 38 U.S.C.A. 1151 for the death of the
veteran, claimed to have been hastened or caused by VA failure to
identify or diagnose non-Hodgkin's lymphoma in a timely manner.

REPRESENTATION 

Appellant represented by: Sandra E. Booth, Attorney at Law

ATTORNEY FOR THE BOARD 

Raymond F. Ferner, Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or
Board) on appeal from a July 1995 rating decision of the Department
of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio
which denied the benefit sought on appeal. The appellant, the widow
of the veteran who had active service from May 1940 to May 1963 and
died in August 1991, appealed that decision to the BVA and the case
was forwarded to the Board for appellate review.

The Board issued a decision denying the claim in May 1999 and the
appellant perfected an appeal to the United States Court of Appeals
for Veterans Claims (Court). In an Order dated in January 2001, the
Court vacated the Board's decision and remanded the case to the
Board for further proceedings.

FINDING OF FACT

In June 2002, the Board was notified that the appellant died on
November 19, 2001.

CONCLUSION OF LAW

Because of the death of the appellant, the Board has no
jurisdiction to adjudicate the merits of this claim. 38 U.S.C.A.
7104(a) (West Supp. 2001); 38 C.F.R. 20.1302 (2001).

2 -

REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the
appeal. As a matter of law, appellants' claims do not survive their
deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (.Fed. Cir.
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v.
Brown, 7 Vet. App. 42, 47 (1994). This appeal on the merits has
become moot by virtue of the death of the appellant and must be
dismissed for lack of jurisdiction. See 38 U.S.C.A. 7104(a) (West
Supp. 2001); 38 C.F.R. 20.1302 (2001).

In reaching this determination, the Board intimates no opinion as
to the merits of this appeal or to any derivative claim brought by
any other survivor of the veteran. 38 C.F.R. 20.1106 (2001).

ORDER

The appeal is dismissed.

WARREN W. RICE, JR. 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115

- 3 -

Stat. 976 (2001). In the meanwhile, please note these important
corrections to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 4 -



